Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 5-8 allowed.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4 of the claim, please change “cells” to --cell--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation “the unit cells” in lines 3-4 of claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun et al. (“Byun”, US 20120288740 A1).
Regarding claim 1, Byun teaches a spacer used for a unit cell that has a cell body (Byun, Fig. 1, [0035], [0045], e.g., battery pack 190 includes a battery unit 100, and a case frame 150 for housing the battery unit 100; case frame 150 includes a first supporting portion 151 for housing and supporting the battery cell 110, and a second supporting portion 152 (which is being interpreted as a spacer) for housing and supporting the lead tap 120 extending from the battery cell 110), 
the spacer comprising: a protrusion having a protruding shape protruding in a stacking direction of the unite cells (Byun, Fig. 1, [0066], [0043], [0052], e.g., a fixing protrusion 156 protruding from the second supporting portion 152 may be inserted into the fixing hole 166 of the terminal member 160; lead tap 120 may have a connection hole 125 for electric connection with a terminal member 160; the battery cell 110 supported by the case frame 150 may be used as a unit and a plurality of the battery cells 110 may be stacked laterally and electrically connected in series or parallel to form a battery module; due to the first and second spacers 171 and 172 surrounding 
a recess having a recessed shape (Byun, Fig. 1 (see annotated Fig. 1 below)); 
an abutting portion (Byun, Fig. 1 (see annotated Fig. 1 below)); and 
an opening that allows a portion of the recess to communicate (Byun, Fig. 1 (see annotated Fig. 1 below)).

    PNG
    media_image1.png
    870
    673
    media_image1.png
    Greyscale

A claim is only limited by positively recited elements.  Byun teaches the positively recited elements of the claimed spacer.  The limitations “configured to be 
Regarding claim 2, Byun teaches wherein the abutting portion protrudes in a same direction as the protrusion (Byun, Fig. 1 (see annotated Fig. 1 above)).
A claim is only limited by positively recited elements.  Byun teaches the positively recited element (wherein the abutting portion protrudes in a same direction as the protrusion) of the claimed spacer.  The limitation “configured to abut the unit cell” is inclusion of material or article worked upon by a structure (the spacer) being claimed does not impart patentability to the claim.  (See MPEP 2115).
Regarding claim 3, Byun teaches the abutting portion (Byun, Fig. 1 (see annotated Fig. 1 above)).
A claim is only limited by positively recited elements.  Byun teaches the positively recited element (the abutting portion) of the claimed spacer.  The limitation “abuts one end portion of the electrode tab, a central portion of the electrode tab, and another end portion of the electrode tab in a width direction of the electrode tab” is inclusion of material or article worked upon by a structure (the spacer) being claimed does not impart patentability to the claim.  (See MPEP 2115).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (“Byun”, US 20120288740 A1).
Regarding claim 4, Buck teaches wherein at least a portion of the abutting portion has an angular/rectangular shape (Byun, Fig. 1 (see annotated Fig. 1 in claim 1 above)).
Byun does not teach wherein at least a portion of the abutting portion has an annular shape.
However, changing the angular/rectangular shape of the abutting portion to an annular shape, without any new or unexpected results, is an obvious engineering design. (See MPEP § 2144.04).

Response to Arguments
Applicant's arguments filed 03/03/2021have been fully considered but they are not persuasive. 
Applicant argues that “Byun fails to teach a recess around the "protrusion" 156 whatsoever. Rather, the surface having the "protrusion" 156 seems to be the "recess." However, Byun clearly lacks a recess around the base of the "protrusion" 156, in particular a recess that can collect moisture around the "protrusion" 156. The surface 
Applicant’s argument is not persuasive.  
Byun teaches a recess having a recessed shape (Byun, Fig. 1 (see annotated Fig. 1 below)).

    PNG
    media_image1.png
    870
    673
    media_image1.png
    Greyscale

The space/surface around the base of the protrusion 156 is a recess with respect its surrounding structure (rim/edge/border).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723